DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-17, 19-20 are pending.
Claims 1-17, 19-20 are examined herein.
The objection to Claim 18 is withdrawn in view of Applicant’s cancelation of the claim.
The rejection to claims 1-17 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments of the claims.  
Rejoinder
Claims 1-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to a process of making or using a related product, previously withdrawn from consideration as a result of a restriction requirement, Claims 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes, a type of abstract idea and judicial exception, without significantly more. The claims recite:
a method for designing an improved episomal DNA vector that sustainably and autonomously replicates in chloroplasts of a transformed plant cell, the method comprising the steps of:
a) designing an episomal DNA vector that does not contain any sequence that could engage in homologous recombination with the plastomic DNA of the chloroplast of the plant cell, 
b) transforming the episomal DNA vector into the chloroplast of the plant cell and culturing the plant cell to produce progeny plant cells, 
c) testing the progeny plant cells for the integration of the episomal DNA vector or a fragment thereof into the plastome of the chloroplast of the progeny plant cells, 6Docket No. UTR.156X Serial No. 16/595,887 
d) isolating from the progeny plant cells that exhibit integration of the episomal DNA vector or a fragment thereof into the plastome of the chloroplast, the episomal DNA vector that resulted from the homologous recombination and that is autonomously replicating in the chloroplasts of the progeny plant cells; and 
e) repeating the steps b) to d) with the episomal DNA vectors isolated in step d) until an improved episomal DNA vector is obtained, wherein the improved episomal DNA vector sustainably and autonomously replicates in the chloroplasts and does not integrate into the plastome of the chloroplasts of the plant cells transformed with the improved episomal DNA vector, wherein the episomal vector DNA vector is free from any stretch of more than 50 consecutive bp that has a sequence identity of more than 90% with a sequence of the plastomic DNA of the host chloroplast
The judicial exception is designing an episomal DNA vector that does not contain any sequence that could engage in homologous recombination with the plastomic DNA of the chloroplast of the plant cell.  The designing process of vectors such as episomal vectors is a process that can be accomplished using purely mental activities – which fall under the judicial exception of abstract ideas.  For example, one of ordinary skill in the art could read the teachings of Min et al. (Plant Biotechnology Reports 9.6 (2015): 443-449) (discussed hereinafter) and readily mentally design an episomal vector based upon the teachings, specifically ensuring that the episomal vector DNA vector is free from any stretch of more than 50 consecutive bp that has a sequence identity of more than 90% with a sequence of the plastomic DNA of the host chloroplast to reduce the chance of integration.  This judicial exception is not integrated into a practical application because the entire process is directed to making the episomal vector which can then be used in other actual practical applications. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining steps are both routine and commonplace in the prior art.  The transformation of plastids with foreign DNA was routine in the art and the transformation of DNA into chloroplasts with the aim of developing autonomously replicating DNAs, and testing the DNAs for integration into the plastid genome was well known by at least 2001.  (Bock, Ralph. "Transgenic plastids in basic research and plant biotechnology." Journal of molecular biology 312.3 (2001): 425-438, p. 430 left col. ¶ 4 – p. 431 left col. ¶ 2).  The only other steps are repetitive selection for the desired phenotype, also routine in the art (Bock, p. 426 left col. ¶ 3 – p. 430 left col. ¶ 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (Plant Biotechnology Reports 9.6 (2015): 443-449) in view of Karas, et al. (Nat Commun 6: 6925." (2015)).
Applicant broadly claims a method for designing an improved episomal DNA vector that sustainably and autonomously replicates in chloroplasts of a transformed plant cell, the method comprising the steps of:
a) designing an episomal DNA vector that does not contain any sequence that could engage in homologous recombination with the plastomic DNA of the chloroplast of the plant cell, 
b) transforming the episomal DNA vector into the chloroplast of the plant cell and culturing the plant cell to produce progeny plant cells, 
c) testing the progeny plant cells for the integration of the episomal DNA vector or a fragment thereof into the plastome of the chloroplast of the progeny plant cells, 6Docket No. UTR.156X Serial No. 16/595,887 
d) isolating from the progeny plant cells that exhibit integration of the episomal DNA vector or a fragment thereof into the plastome of the chloroplast, the episomal DNA vector that resulted from the homologous recombination and that is autonomously replicating in the chloroplasts of the progeny plant cells; and 
e) repeating the steps b) to d) with the episomal DNA vectors isolated in step d) until an improved episomal DNA vector is obtained, wherein the improved episomal DNA vector sustainably and autonomously replicates in the chloroplasts and does not integrate into the plastome of the chloroplasts of the plant cells transformed with the improved episomal DNA vector (Claim 19), 
the method of claim 19, wherein the episomal vector DNA vector is free from any stretch of more than 50 consecutive bp that has a sequence identity of more than 90% with a sequence of the plastomic DNA of the host chloroplast (Claim 20). 
Min et al. teaches the design and implementation of an episomal vector system for plastid transformation in higher plants.  (p. 444 left col. ¶ 2).  Min et al. teaches an extra-chromosomal episome that can be stably maintained in higher plants (the dicot tobacco) constructed using the origin of replication of a chloroplast mini-chromosome from the dinoflagellate Heterocapsa triquetra, and that the episome further comprised an aadA and gfp gene (genes of interest) under the control of the non-plastome homologous rrn promoter and other non-homologous sequences.  (p. 444 left col. ¶ 3 – p. 445 left col. ¶ 3).  Min et al. teaches a method of transforming tobacco plant cells (in leaf explants) with the episome, regenerating transformed plants from the explants and that the plants maintained the episome in the chloroplasts without integrating the episomal sequence into the plastid chromosome.  (p. 445 right col. ¶ 3).  Because the sequences do not integrate into the plastid genome, the vector is reasonably interpreted to not contain any sequence that engages in homologous recombination with the plastomic DNA of the host chloroplast.
	Min et al. further teaches that to eliminate any possibility of unequal crossing over between the episome and the plastid chromosome, the rrn promoter and psbA terminator sequences used in the episome could be replaced with promoters and terminators from species that are different from the host.  (p. 447 right col. ¶ 2).  Min et al. further teaches that the episomal vector system is designed to be used in all plants.  (p. 448 left col. ¶ 5).    
	Min et al. does not explicitly teach that transformed cells wherein the episomes were maintained were separated from cells where they were not, or that the steps were repeated to obtain a target stable episome.  
Karas, et al. teaches an interative method of designing and making stable episomes in P. tricornutum diatoms. Karas, et al. teaches that part of that process employed transformation of P. tricornutum with vectors comprising various segments of P. tricornutum genomic scaffold (potential episomes), growing the diatoms, collecting stably maintained episomes, transforming the episomes into E. coli for analysis and then transforming the episomes back into P. tricornutum to repeat the process.  (p. 2 left col. ¶ 5 – right col. ¶ 2).  Karas, et al. teaches that stable episomes were isolated and that the sequences necessary and sufficient to maintain the episomes were identified.  (p. 3 left col. ¶ 2 – p. 4 left col. ¶ 1).  
It would have been prima facie obvious at the time of filing to modify the design process of Min et al. such that transformed cells wherein the episomes were maintained were separated from cells where they were not, or that the steps were repeated to obtain a target stable episome.  One having ordinary skill in the art would have been motivated to do so in view of the teachings of Karas, et al.  Karas et al. teaches an iterative method of producing stable episomes, wherein the episomal vectors are cycled through the target diatoms and E. coli, thereby producing stable episomes and identifying the sequences directing autonomous replication.  While the instant claims are directed to a method that does not require that episomal DNA is extracted between iterations, it would have been obvious to extend the process of Min et al. by cycling the regeneration step for cells comprising successfully maintained episomes as taught by Min et al. for more than one round to arrive at variants that are stably maintained over multiple generations, as Karas et al. teaches that the iterative process can be used to produce variants of vectors that are successfully maintained as episomes.  As such, the claims are deemed to be obvious in view of the teachings of the prior art.  
Conclusion
Claims 1-17 are allowed.  
	Claims 1-17 are deemed to be free of the prior art.  The closest prior art is Min et al. (Plant Biotechnology Reports 9.6 (2015): 443-449), but Min et al. does not disclose or teach the recited sequences of SEQ ID NO:1-30 or SEQ ID NO:31-87.  While the use of some of SEQ ID NO:1-30 might be obvious as substitute origins of replication, SEQ ID NO:31-87 appear to represent recombinant sequences that were not known in the prior art at 90% identity or above and the use of sequences having 90% identity to the full length of those sequences does not appear to be otherwise obvious in view of the teachings of the prior art.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662